Citation Nr: 1727835	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  04-30 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a digestive disability, to include gastroesophageal reflux disorder (GERD) and irritable bowel syndrome (IBS).  

2.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1983, and from March 1984 to July 1996.

These matters come before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center in Washington, D.C.  Due to the Veteran's place of residence, the VA Regional Office (RO) in Phoenix, Arizona, performed additional development.  

In March 2012, the Board remanded a claim for service connection for vertigo to the Agency of Original Jurisdiction for additional development.  An August 2015 rating decision granted service connection for vertigo.  As the August 2015 rating decision is a full grant of that claim, that issue is no longer on appeal before the Board.


REMAND

An August 2008 rating decision granted service connection for a digestive disability, to include both GERD and IBS.  In a November 2009 written statement, the Veteran indicated that he experienced both GERD and IBS symptoms.  In the most recent VA medical examination, provided to determine the extent of the Veteran's digestive disability, the examiner only tested for GERD symptomatology.  A remand is necessary to provide an examination to determine the severity of the Veteran's IBS and GERD symptoms.  

An August 2008 rating decision granted service connection for migraine headaches, assigning a 0 percent rating.  Although the Veteran filed a timely notice of disagreement, requesting a higher initial rating for his migraine headaches, no statement of the case has been issued.  In March 2012, the Board remanded the claim for the issuance of statement of the case.  In the remand request, the Board specifically requested a statement of the case be issued.  An August 2015 rating decision partially granted the claim, assigning a 30 percent rating for migraine headaches for the entire appeal period.  That rating decision stated that the award of a 30 percent rating constituted a full grant of the benefits sought on appeal.  No statement of the case was issued as requested by the Board.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

In assigning a 30 percent rating for migraine headaches in the August 2015 rating decision, the maximum rating allowed under the criteria for rating that disability was not assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  As VA has assigned less than the maximum benefit available with respect to this disability, VA has not fully granted the Veteran's claim.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, a remand is necessary for the AOJ to issue a statement of the case and advise the Veteran of his appeal rights regarding his claim for a higher initial rating for migraine headaches.   

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to a higher initial rating for migraine headaches.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he wants appellate review.  If the Veteran perfects an appeal, return the case to the Board.

2.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the Veteran's digestive disability.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

3.  Then, schedule the Veteran for a VA gastrointestinal examination by a VA gastroenterologist or a similarly qualified examiner to determine the current nature and extent of severity of the service-connected digestive disability, including both GERD and IBS.  The examiner must review the record and should note that review in the report.  Any necessary studies and tests should be conducted.  The examiner should identify all of the manifestations of service-connected IBS and GERD, including the frequency of any gastrointestinal symptoms, abdominal pain, vomiting, hematemesis, melena, impairment of health, anemia, and material weight loss.  If the veteran has experienced weight loss, the examiner should note to what extent based on his predominant weight pattern.  The examiner should also note frequency and severity of any diarrhea, cramping, and abdominal distress.  If a gastrointestinal disorder other than service-connected IBS or GERD is found on examination, the examiner should offer an opinion as to whether any additional gastrointestinal disorder is causally or etiologically related to service-connected IBS or GERD, and whether the service-connected IBS or GERD has any effect on the severity of any other gastrointestinal disorder. 

4.  Then, readjudicate the claim for a higher initial rating for a digestive disability.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

